PENINSULA GAMING, LLC REPORTS RECORD THIRD QUARTER 2007 RESULTS Net Revenues of $67.6 million for the three month period and $192.9 million for the nine month period ended September 30, 2007 Consolidated Property Adjusted EBITDA of $23.5 million for three month period and $65.2 million for the nine month period and ended September 30, 2007 DUBUQUE, IA, November13, 2007– Peninsula Gaming, LLC (the “Company”) today reported financial results for the third quarter and nine months ended September30, 2007.The Company is the parent of (i) The Old Evangeline Downs, LLC (“EVD”), which owns and operates the Evangeline Downs Racetrack and Casino in Opelousas, Louisiana and four off-track betting parlors in Louisiana, (ii) Diamond Jo Worth, LLC (“DJW”), which owns and operates the Diamond Jo Casino in Worth County, Iowa, and (iii) Diamond Jo, LLC (“DJL”), which owns and operates the Diamond Jo Casino in Dubuque, Iowa. Third Quarter Results Net revenues were $67.6 million, Consolidated Property Adjusted EBITDA(1)was $23.5 million and consolidated Adjusted EBITDA (1) was $20.5 million. The third quarter’s results reflect continued strong performances at EVD and DJW offset by performance at DJL.DJL, consistent with the past few quarters, continued to feel the impact of increased competition from the expansion of a local competitor.For the third quarter of 2006, consolidated revenues were $62.8 million, Consolidated Property Adjusted EBITDA(1) was $20.8 million and consolidated Adjusted EBITDA(1) was $18.1 million. For the third quarter 2007, on a generally accepted accounting principles (“GAAP”) basis, the Company reported net income of $0.5 million.The 2007 third quarter results reflect a $1.8 million increase in interest expense primarily related to the issuance of senior secured notes in August 2006 to finance, in part, the expansion of the DJW casino and in December 2006 to assist in financing the DJL land-based casino project and the proposed hotel and event center development at EVD. GAAP net income for the 2006 third quarter was $2.5 million. The Company ended the quarter with $67.2 million in cash, $4.7 million of which was restricted.Total debt outstanding was $364.1 million.Including outstanding letters of credit, EVD and DJL had $64.0 million available under their $65.0 million revolving credit facility, and DJW had $4.3 million available under its $5.0 million revolving credit facility. During the third quarter of 2007, the Company had cash outflows of $6.7 million related to capital expenditures.Of this amount, $2.5 million related to construction and development activities surrounding the casino expansion at DJW, $2.0 million related to construction and development activities surrounding the new casino project at DJL, and $0.3 million related to construction and development activities at EVD with respect to (i) a proposed new hotel and event center and (ii) the expansion of our existing OTB in Henderson, Louisiana to allow for the addition of 44 video poker machines.In addition, the Company had maintenance capital expenditures at its three properties of approximately $1.9 million. Nine-Month Results For the nine months ended September30, 2007, consolidated net revenues were $192.9 million, Consolidated Property Adjusted EBITDA(1) was $65.2 million and consolidated Adjusted EBITDA(1) was $53.0 million.The nine-month results reflect strong performances at EVD and DJW, with DJL continuing to see the impact of increased competition from the expansion of a local competitor as well as the opening of a new casino facility in the Eastern Iowa market.For the nine months ended September 30, 2006, consolidated net revenues were $178.1 million, Consolidated Property Adjusted EBITDA(1) was $58.2 million and consolidated Adjusted EBITDA(1) was $51.3 million. On a GAAP basis, for the first nine months of 2007, the Company reported break even net income. The 2007 results reflect a $3.8 million increase in non-cash charges at the corporate level related to equity incentive grants and increased interest expense of $5.8 million primarily related to the additional debt issued in 2006 discussed previously.GAAP net income for the first nine months of 2006 was $7.5 million. Property Highlights Evangeline Downs Racetrack and Casino For the third quarter of 2007, EVD’s net revenues were $33.9 million, an increase of 3% from $32.9 million in the third quarter of 2006.Net revenues for the quarter include casino revenues of $26.8 million, racing and off-track betting revenues of $5.4 million, video poker revenues of $1.1 million, and food and beverage and other revenues of $3.0 million, less promotional allowances of $2.4 million.Adjusted EBITDA at EVD increased $1.6 million, or 19%, to $9.9 million from $8.3 million in the third quarter of 2006.This increase is primarily attributable to a $1.0 million increase in net revenues as well as a $1.4 million decrease in general and administrative expenses which is primarily related to a decrease in general marketing promotions and advertising costs and a decrease in sales and use tax expense. During the three months ended September 30, 2006, EVD recorded approximately $0.6 million in selling, general and administrative expenses related to estimated state and local sales taxes for the period January 1, 2002 through September 30, 2006. Diamond Jo Worth Net revenues at DJW during the third quarter of 2007 were $22.7 million, an increase of $4.1 million from the third quarter of 2006 due primarily to the opening of the casino expansion in April 2007.Net revenues include casino revenues of $20.8 million, food and beverage revenues of $0.9 million, other revenues (primarily related to gasoline and merchandise sales at the convenience store located adjacent to the casino) of $2.4 million, less promotional allowances of $1.4 million.As a result of the increased net revenues, Adjusted EBITDA at DJW increased $1.4 million to $9.6 million from $8.2 million in the third quarter of 2006. Diamond Jo Dubuque Net revenues at DJL decreased 3% to $11.0 million from $11.3 million in the third quarter 2006.Net revenues include casino revenue of $11.0 million and food and beverage and other revenues of $1.2 million, less promotional allowances of $1.2 million.Adjusted EBITDA at DJL decreased to $3.9 million from $4.3 million in the third quarter of 2006.We believe the decrease was attributable to increased competition resulting from the expansion of a local competitor’s facility. Non-GAAP Financial Measures (1)We define EBITDA as earnings before interest, taxes, and depreciation and amortization (including impairment charges).We define Adjusted EBITDA as EBITDA adjusted for development expense, pre-opening expense, affiliate management fees and gain or loss on disposal of assets.We define Consolidated Property Adjusted EBITDA as the sum of Adjusted EBITDA at EVD, DJW and DJL. We believe that Adjusted EBITDA and Consolidated Property Adjusted EBITDA are useful measures in evaluating our operating performance because (i) our investors and other interested parties use these measures as a measure of financial performance and debt service capabilities, (ii) our management uses these measures for internal planning purposes, including evaluating aspects of our operating budget, our ability to meet future debt service, and our capital expenditure and working capital requirements, and (iii) our board of managers and management use these measures for determining certain management compensation targets and thresholds.We believe that Adjusted EBITDA and Consolidated Property Adjusted EBITDA are more useful for these purposes than EBITDA because their use facilitates measuring operating performance on a more consistent basis by removing the impact of certain items not directly resulting from the operation of our business in the ordinary course.However, EBITDA, Adjusted EBITDA and Consolidated Property Adjusted EBITDA are not measures of financial performance under accounting principles generally accepted in the United States (GAAP).Accordingly, the use of these measures should not be construed as an alternative to operating income, as an indicator of the Company's operating performance, or as an alternative to cash flow from operating activities, as a measure of liquidity, or as an alternative to any other measure determined in accordance with GAAP. The Company has significant uses of cash, including capital expenditures, interest payments and debt principal repayments, which are not reflected in Adjusted EBITDA or Consolidated Property Adjusted EBITDA. Because Adjusted EBITDA and Consolidated Property Adjusted EBITDA exclude some, but not all, items that affect net income, the use of these measures may vary among companies and as presented by the Company may not be comparable to similarly titled measures of other companies. FORWARD-LOOKING STATEMENTS This press release contains forward-looking statements that are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements involve a number of risks, uncertainties or other factors beyond the Company’s control, which may cause material differences in actual results, performance or other expectations.These factors include, but are not limited to general economic conditions, competition, risks associated with new ventures, government regulation, including, licensure requirements, legalization of gaming, availability of financing on commercially reasonable terms, changes in interest rates, future terrorist acts, and other factors detailed in the reports filed by the Company with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date thereof.The Company assumes no obligation to update such information. Peninsula Gaming, LLC Condensed Consolidated Statements of Operations (Unaudited) (In thousands) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 REVENUES: Casino $ 58,590 $ 54,007 $ 168,774 $ 150,326 Racing 5,422 5,330 15,542 18,562 Video poker 1,123 1,045 3,317 2,667 Food and beverage 4,308 4,123 11,980 11,747 Other 3,206 3,013 8,505 7,846 Less promotional allowances (5,090 ) (4,720 ) (15,230 ) (13,074 ) Total net revenues 67,559 62,798 192,888 178,074 EXPENSES: Casino 24,090 21,493 70,737 63,322 Racing 4,511 4,716 12,784 15,685 Video poker 1,001 891 2,693 2,139 Food and beverage 3,300 3,106 9,369 8,892 Other 2,256 2,023 5,484 5,181 Selling, general and administrative 11,912 12,511 38,777 31,555 Depreciation and amortization 5,571 5,379 15,625 15,188 Pre-opening expense 22 86 264 960 Development expense 19 275 1,803 405 Affiliate management fees 1,483 1,233 4,056 3,267 Loss on sale of assets 2,881 105 2,978 148 Total expenses 57,046 51,818 164,570 146,742 INCOME FROM OPERATIONS 10,513 10,980 28,318 31,332 OTHER INCOME (EXPENSE): Interest income 533 216 1,832 532 Interest expense, net of amounts capitalized (10,512 ) (8,605 ) (30,123 ) (24,090 ) Interest expense related to preferred member’s interest, redeemable - (90 ) - (270 ) Total other expense (9,979 ) (8,479 ) (28,291 ) (23,828 ) NET INCOME $ 534 $ 2,501 $ 27 $ 7,504 Peninsula Gaming, LLC Supplemental Data Schedule (Unaudited) (In thousands) The following is a reconciliation of Consolidated Property Adjusted EBITDA and Adjusted EBITDA to Net Income: Adjusted EBITDA ThreeMonthsEndedSeptember 30,(1) Adjusted EBITDA NineMonthsEndedSeptember 30,(1) 2007 2006 2007 2006 Diamond Jo Dubuque $ 3,910 $ 4,291 $ 10,194 $ 11,723 Diamond Jo Worth 9,641 8,182 24,353 15,925 Evangeline Downs 9,927 8,322 30,624 30,552 Consolidated Property Adjusted EBITDA (1) 23,478 20,795 65,171 58,200 General corporate (2,989 ) (2,737 ) (12,127 ) (6,900 ) Adjusted EBITDA (1) 20,489 18,058 53,044 51,300 General corporate: Depreciation and amortization (11 ) (3 ) (33 ) (3 ) Affiliate management fees (93 ) (87 ) (284 ) (227 ) Interest income 246 - 755 - Diamond Jo: Depreciation and amortization (1,162 ) (981 ) (3,549 ) (2,950 ) Development expense (19 ) (198 ) (1,735 ) (252 ) Pre-opening expense (21 ) - (44 ) - Loss on disposal of assets (7 ) (42 ) (83 ) (16 ) Interest expense, net (2,512 ) (2,331 ) (7,585 ) (7,031 ) Diamond Jo Worth: Depreciation and amortization (2,155 ) (1,199 ) (5,159 ) (2,295 ) Development expense - - - (44 ) Pre-opening expense - (86 ) (195 ) (941 ) Affiliate management fees (922 ) (750 ) (2,337 ) (1,594 ) Loss on disposal of assets (285 ) - (285 ) (75 ) Interest expense, net (3,575 ) (1,307 ) (9,020 ) (2,896 ) Evangeline Downs: Depreciation and amortization (2,243 ) (3,196 ) (6,884 ) (9,940 ) Development expense - (77 ) (68 ) (109 ) Pre-opening expense (1 ) - (25 ) (19 ) Affiliate management fees (468 ) (396 ) (1,435 ) (1,446 ) Loss on disposal of assets (2,589 ) (63 ) (2,610 ) (57 ) Interest expense, net (4,138 ) (4,841 ) (12,441 ) (13,901 ) Net income $ 534 $ 2,501 $ 27 $ 7,504 Contacts: Peninsula Gaming, LLC Natalie A. Schramm, 563-690-2120
